06/09/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0451


                                      DA 20-0451
                                   _________________

MARY-ANN YOUNG and AUTUMN
ROSE a/k/a AUTUMN YOUNG,

             Petitioners and Appellants,

      v
                                                                   ORDER
HAMMER, HEWITT, JACOBS & FLOCH,
PLLC; HAMMER, QUINN & SHAW, PLLC; and
JOHN DOES 1-10,

             Respondents and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Dan Wilson, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                     Jim Rice
                                                                        Justice, Montana Supreme Court
                                                                                   June 9 2021